Title: Enclosure: Instructions to the District Attorneys, 10 November 1793
From: Jefferson, Thomas
To: District Attorneys


EnclosureInstructions to the District Attorneys
  
That the Governors be requested to give to the district attornies information of any arrest made of vessels captured within the limits of the United States, or of their jurisdiction as provisionally declared by the President for the government of the executive officers. That the attornies be instructed, immediately upon the receipt of such information to apply to the principal agent of both parties who may have come in with the prize and to the Consuls of the nations interested, where any such are at the Port, or within convenient distance, and ascertain whether they will name arbiters for deciding whether the capture were made within the limits aforesaid. That the Governors be authorized to restore in case the arbiters should report in favor of the captured vessel, or to remove the arrest if they should report against her. That in case the parties or Consuls should not agree to appoint referees, the Attornies shall give notice to them of the time and place, when and where he will be, in order to take the depositions of such witnesses as they may cause to come before him, and that he transmit to the Executive the depositions so taken.
If from peculiar circumstances, the attornies cannot attend for the above purpose he may substitute some other gentleman of the law, in whose impartiality he has absolute confidence, or if no gentleman of the law be convenient, then such other person most competent as may be had.
